Citation Nr: 1414790	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-33 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  

2. Entitlement to a disability rating in excess of 50 percent for service-connected panic attack disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1972 to October 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and July 2009 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.    

On the Veteran's July 2010 VA Form 9, he requested a hearing before a Veterans Law Judge.  The hearing was scheduled for July 2012 and the Veteran was notified of the hearing.  The Veteran did not appear for this hearing and has not given a reason for his failure to appear or requested that the hearing be rescheduled.  Accordingly, the Board will proceed with appellate review.  38 C.F.R. § 20.704(d) (2013). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that in March 2009, the Veteran was denied a disability rating in excess of 50 percent for his service-connected panic attack disorder.  The Veteran's representative expressed disagreement in an August 2009 statement.  Remand for issuance of a Statement of the Case, which has not yet been issued, is warranted.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Regarding the TDIU claim, because the increased rating claim for a panic attack disorder is pending, and its outcome could impact the outcome of the TDIU claim, the Board will remand the TDIU claim.  This also will permit an opportunity to provide the Veteran with an examination to be performed by a VA vocational specialist, if possible, to determine the impact of his service-connected disabilities on his ability to work. 

The RO shall also associate any outstanding, pertinent VA treatment records with the claims file.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  The RO/AMC shall also provide the Veteran with the opportunity to submit any pertinent private treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a Statement of the Case on his claim of entitlement to an increased rating for his panic attack disorder, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue. 

2.  Gather any outstanding relevant records of VA treatment dated since 2009 and associate them with the record.

3.  Ask the Veteran to identify any additional private treatment he wishes to be considered in connection with his claim.  Such records should be sought.  

4.  Invite the Veteran to submit any other evidence from those who have first-hand knowledge of the impact of his service-connected disabilities on his ability to secure or follow substantially gainful occupation.  He should be provided an appropriate amount of time to submit this evidence.  

5.  Have the Veteran undergo an appropriate VA examination, to be conducted, if possible, by a VA vocational specialist, if available, to determine the impact of his service-connected disabilities on his ability to work.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

After reviewing the record and conducting any necessary tests, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation. 

6.  After undertaking any additional development as may become indicated, readjudicate the Veteran's claim.  If the benefits sought are not granted in full, he and his representative should be furnished with a Supplemental Statement of the Case.  The Veteran shall be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


